 1   David A. Chami, AZ #027585
     PRICE LAW GROUP, APC
 2   8245 N. 85th Way
 3   Scottsdale, AZ 85258
     T: (818) 600-5515
 4   F: (818) 600-5415
     david@pricelawgroup.com
 5

 6   Haytham Faraj
     LAW OFFICES OF HAYTHAM FARAJ
 7   1935 W Belmont Ave.
 8   Chicago, IL 60657
     T: (312) 635-0800
 9   F: (202) 280-1039
     haytham@farajlaw.com
10

11   Attorneys for Plaintiff
12                             IN THE UNITED STATES DISTRICT COURT

13                                  FOR THE DISTRICT OF ARIZONA

14
        Mussalina Muhaymin as Personal                Case No.: CV-17-04565-PHX-SMB
15
        Representative of the Estate of
16      Muhammad Abdul Muhaymin Jr.,                  PLAINTIFF’S MEMORANDUM
                                                      RE: CONFIDENTIALITY OF
17                     Plaintiff,                     DEPOSITION TRANSCRIPTS
18
        v.
19
        City of Phoenix, an Arizona Municipal
20
        Corporation, et al.,
21
                       Defendants.
22

23

24           Plaintiff hereby submits her memorandum, pursuant to the Court’s minute entry on
25   February 11, 2020.
26           Defendants have sought to designate the entirety of deposition transcripts as confidential.
27   Nothing in the parties’ stipulated protective order or in the governing case law supports such a
28


                                                     -1-
 1
     position. Defendants’ wish to designate entire deposition transcript as confidential seeks a
 2
     grossly overbroad and burdensome to Plaintiff.
 3
             The Stipulated Protective Order in place in this case [Doc. 72], entered on May 8, 2019,
 4
     provides:
 5
                   Documents are to be designated confidential ONLY if they contain
 6                 non-public, confidential: (1) medical and/or mental health
 7                 information that is protected under HIPAA or any other applicable
                   state or federal law; (2) financial information; (3) personal
 8                 identifying information (social security number or birth date); (4) or
 9                 other private information wherein there exists a reasonable
                   expectation of privacy based upon applicable federal or state law.
10                 (emphasis added). Doc 72 at ¶ 3.
11
            “Confidential Information” is further defined as “any documents, evidence,
12
     testimony, materials, or other information, whether written or oral, exchanged,
13
     revealed, or presented in these proceedings, designated in good faith as
14
     ‘Confidential’ by any party. Confidential Information shall include, but not be
15
     limited to:
16                 (1) private medical, physiological, and/or mental health records
17                 protected under HIPAA or any other applicable state or federal law;
                   (2) financial information;
18                 (3) inmate records that are not-publicly available, but excluding
19                 housing history and any information available through public
                   websites;
20                 (4) employment records;
21                 (5) personal identifying information (social security number);
                   (6) private information wherein there exists a reasonable expectation
22                 of privacy based upon applicable federal or state law;
23                 (7) correspondence between a plaintiff and a plaintiff’s family or
                   friends, provided such documents have not previously been made
24
                   public;
25                 (8) confidential or proprietary business information including, but
                   not limited to, policies, practices, operations, data, agreements,
26
                   complaints, investigations, meeting agendas, meeting minutes, and
27                 electronic or other written communications; and
28


                                                      -2-
 1                 (9) information and documents (including electronically stored
                   information) not generally available to the public as well as any
 2
                   copies or summaries of such information or any materials that reveal
 3                 the contents of such information. Doc 72 at ¶ 4.
 4
            In addition to the limited categories of information that may be designated
 5
     as confidential, it bears noting that, per the protective order in place, “Documents
 6   and information shall not be designated Confidential Information to the extent
 7   they are otherwise publicly available.” Id.
 8          Defendant does not explain with any specificity what information is
 9   confidential or why. They simply seek entire deposition transcripts designated as
10   confidential even though they involve testimony about: 1) events that transpired in
11   the public; 2) have been widely publicized in the media (by the City of Phoenix)

12   and in public records; and 3) are bereft of any of the categories of information

13   which the; protective order describes as available for a confidential designation.
            In analyzing a document’s confidentiality designation, the courts should
14
     recognize “the public interest in understanding the judicial process and whether
15
     disclosure of the material could result in improper use of the material for
16
     scandalous or libelous purposes or infringement upon trade secrets.” Mere bald-
17
     face assertions of confidentiality are insufficient. “The district court must base its
18
     decision on a compelling reason and articulate the factual basis for its ruling,
19
     without relying on hypothesis or conjecture.” Foltz v. State Farm Mut. Auto. Ins.
20   Co., 331 F.3d 1122. 1135 (9th Cir. 2003), citing Hagestad v. Tragesser, 49 F.3d
21   1430, 1434 (9th Cir. 1995).
22          Defendants have not made a showing, or even tried, that the deposition
23   transcripts at issue contain “(1)medical and/or mental health information; “(2)
24   financial information;” “(3) personal identifying information (social security
25   number or birth date)”; “(4) or other private information wherein there exists a

26   reasonable expectation of privacy.” Doc. 72 at ¶ 3. The deposition discuss training

27   received by Phoenix police officers, as well as the perception of the officer of

28


                                                      -3-
 1   events that were captured on video from many angles and have been widely
 2   disseminated. As such Defendants’ efforts to designate non-confidential
 3   deposition transcripts as confidential should be rejected, and, to the extent that

 4   certain information within the transcripts is confidential, only those portions of the
     transcript that are actually confidential should be so delegated and an specific
 5
     identification of the reasons for the designation should be provided.
 6

 7          Respectfully submitted this 18th day of February 2020.

 8
                                                       PRICE LAW GROUP, APC
 9

10                                                     By: /s/ David A. Chami
                                                       David A. Chami, AZ #027585
11                                                     david@pricelawgroup.com
                                                       Attorneys for Plaintiff
12

13

14
                                      CERTIFICATE OF SERVICE
15
            I hereby certify that on February 18, 2020, I electronically filed the foregoing document
16
     with the Clerk of the Court using the ECF system. Notice of such filing will be sent to all
17
     attorneys of record in this matter. Since none of the attorneys of record are non-ECF
18
     participants, hard copies of the foregoing have not been provided via personal delivery or by
19
     postal mail.
20

21
                                                       PRICE LAW GROUP, APC
22

23                                                     By: /s/ Florence Lirato

24

25

26
27

28


                                                      -4-
